Citation Nr: 9909237	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 
Thereafter, the veteran's claims file was transferred to the 
RO in Albuquerque, New Mexico.  In June 1995 the Board 
remanded the case for further development.  Subsequently, the 
veteran's claims file was transferred to the RO in Boston, 
Massachusetts.  The requested development has been completed 
to the extent possible and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An acquired psychiatric disability was first manifested 
many years after the veteran's discharge, and has not been 
linked by competent evidence to his active duty service.

3.  The veteran did not participate in combat, and has not 
presented evidence that objectively confirms the occurrence 
of his claimed service stressors upon which the current 
diagnosis of PTSD is based.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a)(West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a psychiatric disorder, to 
include PTSD, as a result of stressors inflicted by his 
superior officers during his basic training in service.  He 
further contends that he was hospitalized for pneumonia in 
connection with one episode and that he assaulted another 
soldier and a superior officer.  The Board finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.


Factual Background

The veteran's service medical records show no evidence that 
he was treated or hospitalized for pneumonia at any time 
during his service.  An April 1973 record indicates that the 
veteran was referred to the mental health clinic following a 
series of administrative actions and reprimands.  He was seen 
for alleged irrational and apathetic behavior.  There was no 
medical information at that time that would preclude his 
assignment to a human/personnel reliability position.  At the 
time of his May 1974 separation examination, the veteran 
denied any history compatible with a psychiatric disorder and 
denied any family history of psychosis.  The separation 
examination report specifically found no evidence of an overt 
neuropsychiatric disease.  

Service personnel records includes a performance report, 
submitted by the veteran and dated in February 1973, that 
indicates that he had been previously counseled regarding his 
job and appearance.  Despite some noted improvements, the 
reporting official felt that a lack of self-confidence 
continued to hinder the best use of the veteran's abilities.  
His military occupational specialty was security specialist.  
The veteran did not serve in Vietnam and did not have combat 
service.

An October 1974 U.S. Civil Service Commission certificate of 
medical examination shows that the veteran was being examined 
prior to his appointment as a hospital police officer.  A 
neurological and mental health evaluation was negative for 
any abnormalities.  A similar certificate, dated in November 
1988, for a building management position, indicates that the 
veteran's neurological and mental health were normal.  He 
resigned from the second position in February 1989 due to his 
development of an allergy to dust and asthma.

VA treatment records dated from April 1988 to November 1989 
show that the veteran had an Axis I diagnosis of panic 
disorder with agoraphobia and an Axis II diagnosis of rule-
out schizotypal personality disorder in April 1988.  In 
October 1988 he was assessed with a brief psychosis secondary 
to drink, episodic alcohol dependence and cocaine abuse.  

A May 1990 private physician evaluation report shows that the 
veteran felt he had problems for seventeen years.  He 
complained of agoraphobia with panic attacks and depression 
for a number of years, but had only recently started 
treatment.  The veteran stated that he first began to have 
out-of-body experiences in 1973 during his active duty 
service that developed into agoraphobia and panic attacks.  
The private physician noted that the veteran had a history of 
agoraphobia and anxiety.

VA and private hospital records dated from August to October 
1990 show that the veteran was initially diagnosed with 
alcohol dependence, polysubstance abuse, and drug and alcohol 
overdose.  However, the October 1990 VA discharge summary 
shows diagnoses of PTSD, generalized anxiety with panic 
disorder and dysthymic disorder.  The report further notes 
that the veteran complained of panic attacks and 
sleeplessness since 1973 during his service.  A later October 
1990 VA discharge summary notes that he began to suffer 
insomnia, nightmares, anxiety, panic attacks and periods of 
depression since his service.  He did not remember a 
traumatic experience other than "outside the body 
experiences."  He was again diagnosed with PTSD, generalized 
anxiety and dysthymic disorder at that time.

A February 1991 VA progress note indicates some of the 
veteran's claimed stressors with nightmares and out-of-body 
experiences and fear of his officers.  In a March 1991 
letter, the veteran's treating VA physician gives a more 
detailed account of the veteran's service stressors.  The 
veteran was traumatized by the mistreatment of his superiors 
in basic training.  He was made to wear his underwear on his 
head and face and parade past the drill sergeant for a minor 
infringement.  Further, he developed pneumonia because his 
drill instructor would not allow him to report to the 
infirmary earlier.  At another time the sergeant pushed him 
around.  He began to feel as if he were "flipping out" 
experiencing nightmares and out-of-body experiences.  He was 
sent for a psychiatric evaluation because he lost control of 
his temper on one occasion.

During his March 1992 personal hearing, the veteran testified 
that while everyone was verbally corrected during basic 
training, he was the only one singled out for physical abuse 
and made to do humiliating things such as wear his underwear 
on his head.  He stated that his training instructor 
prevented him from reporting to the infirmary.  Several days 
later he did go to the infirmary, and the physician told him 
he had pneumonia and admitted him for four days for 
treatment.  Later, when he reported to his assigned duty 
station, he began to have nightmares every night.  On one 
occasion, he almost mistakenly shot a German soldier who was 
part of an anti-terrorist training exercise.  Within weeks of 
this experience, he began to have out-of-body experiences and 
believed that people around him knew what he was thinking.  
On another occasion he pressed his rifle against the throat 
of another soldier that had been verbally harassing him and 
later trained his rifle on that soldier again.  He was 
relieved of duty and given orders to go to a psychiatric 
examination.  Because he was afraid of being labeled as crazy 
or insane he did not discuss what was really happening to him 
at the time.  He believes the psychiatrist's report is the 
only file missing from his records.  The veteran testified 
that he subsequently physically assaulted his sergeant and 
was brought up on charges.  He was jailed for eight days and 
then released to do menial work until his discharge.  He 
testified that he suffered from panic attacks, out-of-body 
episodes, nightmares, violence, suicidal thoughts and 
agoraphobia at the time of the hearing and was denied 
reenlistment into the service due to the circumstances of his 
discharge.  The veteran denied any emotional problems prior 
to his service and stated that he had been given a secret 
security clearance that required a background investigation.  
He first received treatment at VA in 1985 or 1986.  

The veteran's wife also testified at his hearing.  She had 
known the veteran a little over ten years and stated that she 
had had to call the police on several occasions because of 
the veteran's violence and threats of suicide.  He drank to 
excess and withdrew from everything and everyone.  She 
testified that the veteran never indicated to her when his 
problems may have started.  

The veteran's sister, in a statement received in October 
1992, indicates that he changed radically after his return 
from service, becoming withdrawn, sleeping for 18 or more 
hours a day on occasion, and becoming quick to anger.  She 
believes that the veteran's disabilities are clearly 
connected to his service.

The veteran continued to seek treatment at VA.  Treatment 
records dated through 1997 show that he was repeatedly 
diagnosed with probable PTSD.  A February 1995 treatment 
record shows diagnoses of PTSD, generalized anxiety disorder 
with panic disorder, dysthymic disorder, alcohol abuse in 
remission, polysubstance abuse in remission and a history of 
attention deficit disorder.


Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Service connection may also 
be granted on a presumptive basis for certain chronic 
diseases, including psychosis, if manifest to a degree of 10 
percent or more within a year after service discharge.  38 
U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Entitlement to service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition with credible supporting evidence that the 
claimed inservice stressor actually occurred and a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.

Although the original letter is not in his claims files, a 
later retrieved copy of the letter of record establishes that 
the veteran was informed of a scheduled VA examination to 
determine whether his current psychiatric disability is 
etiologically linked in any way to his service.  He failed to 
report for the examination, and has not offered any 
justification for his failure to cooperate.  Although the 
Board must assist a veteran who has submitted evidence of a 
well-grounded claim, this duty to assist is not always a one-
way street, and a veteran may not passively wait for 
assistance in those situations in which he may or should have 
information that is necessary in the development of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, when a VA examination is scheduled in conjunction 
with an original compensation claim, and the veteran, without 
good cause, fails to report for the examination, the claim 
shall be determined based on the evidence of record.  
38 C.F.R. § 3.655 (1998). 

After assessing the foregoing evidence in light of the 
applicable criteria, the Board concludes that service 
connection for PTSD is not warranted.  The record does not 
show that the veteran served in Vietnam or engaged in combat.  
In these circumstances, the veteran's assertions regarding 
his stressors are insufficient, standing alone, to establish 
that they actually occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
Board acknowledges that the veteran has been diagnosed by VA 
as having PTSD due to inservice stressors; however, the 
diagnosis was made on the premise that the veteran was 
actually singled out for particular abuse during his basic 
training and due to alleged aggressive behavior on his part.  
The Board finds that the record does not contain credible 
evidence that the alleged inservice stressors actually 
occurred.  In this regard, the Board notes that there is no 
disciplinary records supporting the veteran's allegations 
that he drew a rifle on another soldier or that he assaulted 
his superior officer.  Moreover, there is no evidence that 
the veteran was confined to the infirmary at any time for 
treatment of pneumonia.  With respect to the veteran's 
allegation that he was humiliated by being forced to wear his 
underwear on his head and face, there is no way to confirm 
this allegation.  Moreover, an opinion by a mental health 
professional based on a post service examination of the 
veteran may not be used to establish the occurrence of the 
stressor. Moreau v. Brown, 9 Vet. App. at 395-396.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  38 U.S.C.A. §§  1110, 5107;  38 C.F.R. 
§§ 3.303, 3.304.

With regard to the veteran's claim for service connection for 
an acquired psychiatric disability other than PTSD, his 
service medical records are devoid of any pertinent 
complaints or findings regarding any psychiatric disability 
inservice.  In this regard his April 1973 psychiatric 
evaluation shows no psychiatric diagnosis and his separation 
examination report specifically noted no evidence of an overt 
neuropsychiatric disease.  Moreover, the clinical evidence of 
record shows that the veteran was first diagnosed with a 
panic disorder with agoraphobia in April 1988, over twenty-
five years after his discharge from service.  At that time he 
complained of symptoms of years' duration but did not 
attribute them to service.  While the May 1990 private 
psychiatric examiner reported the appellant's history of 
initial inservice symptomatology, he did not comment on it or 
relate the diagnosed history of agoraphobia and anxiety to 
the veteran's active duty service.  Nor have VA examiners 
attributed the veteran's diagnosed generalized anxiety 
disorder with panic disorder, dysthymic disorder, alcohol and 
polysubstance abuse and history of attention deficit disorder 
to his service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for an acquired psychiatric 
disorder other than PTSD. 38 U.S.C.A. §§  1110, 5107;  
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


